w-


                                  Court of Appeals
                        Jfftftly district of Qtexaa at ©alias

                                        JUDGMENT

ZURN INDUSTRIES, INC., Appellant                     Appeal from the 193rd Judicial District Court
                                                     of Dallas County, Texas. (Tr.Ct.No. Cause
No. 05-99-00451-CV            V.                    No. 97-00548-L).
                                                    Opinion delivered by Justice Moseley,
SOUTHWEST SECURITIES, INC. and                      Justices Ovard and Roach participating.
DARRELL TODD, Appellees

       Based on the Court's opinion of this date, the judgment of the trial court is VACATED
and DISMISSED. It is ORDERED that each party bear it own costs of this appeal including
attorney's fees. The obligations of Zurn Industries, Inc., as principal, and Old Republic Security
Company, as surety, on appellant's supersedeas bond are discharged.

Judgment entered October 20, 1999.
DISMISS and Opinion Filed October 20,1999




                                             In The

                                Court of Appeals
                       iFtftly Utstritt of toas at ©alias
                                       No. 05-99-00451-CV



                           ZURN TNDUSTRTES, INC., Appellant,

                                               V.

         SOUTHWEST SECURITIES, INC. AND DARRELL TODD, Appellees.


                      On Appeal from the 193rd Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 97-00548-L


                                          OPINION


                          Before Justices Ovard, Moseley, and Roach
                                     Opinionby Justice Moseley

       Pursuant to the parties' October 7, 1999 joint agreed motion to vacate the trial court's
judgment and to dismiss with prejudice, we GRANT the motion and VACATE the trial court's
judgment and order the trial judge to DISMISS cause number 97-0548-L with prejudice. See Tex.
R.APP. P. 42.1(a)(1), 43.2(e).

       Each party is ORDERED to bear their own costs of this appeal including attorney's fees.
The obligations of Zurn Industries, Inc., as principal, and Old Republic Security Company, as

surety, on appellant's supersedeas bond are discharged.




                                                          MOSELEY
                                                      STICE


Do Not Publish
Tex. R. App. P. 47




                                               -2-
                                         &^*J^w%®^;^^iwS.K;




                                    Fifth Court of Appeals
                                 Case Attorney Address List
                                                                                            Page:    1
                                                                              Date Printed: 10/20/1999


                    Case Number: 05-99-00451-CV               Date Filed: 03/17/1999


Style: Zurn Industries, Inc.
       v.

       Southwest Securities, Inc. and Darrell Todd

Trial Judge:          Evans, David
Trial Court Reporter:        Pauly, Wynne
Trial Court:          193RD DISTRICT COURT Trial County: DALLAS

ANT    James S. Teater
       ATT 019757425
       Jones, Day, Reavis & Pogue
       2300 Trammell Crow Center
       2001 Ross Avenue
       Dallas, TX 75201
       Phone 214/220-3939
       Fax 214/969-5100


APE    Richard Illmer
       ATT 010388350
       Brown, McCarroll & Oaks Hartline, LLP.
       Suite 1400
       300 Crescent Court
       Dallas, TX 75201-6929
       Phone 214/999-6100
       Fax 214/999-6170


APE    Craig A. Morgan
       ATT 014435330
       Brown McCarroll Oaks & Hartline, L.L.P.
       Ill Congress Ave, Ste 1400
       Austin, Tx 78701-4043
       Phone 512/472-5456
       Fax 512/479-1101


 COURTNEY BASS
HIGLAND PARK PLACE
4514 COLE AVE SUITE 1020
DALLAS TX 75205